DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the angled hood that includes “openings on a lower surface of the angled hood” as claimed in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2.	Claims 1 to 15 are objected to because of the following informalities: In claim 1, line 4, there is a typographical error such as “as”.  Claims 2 to 15 depend on claim 1 and as such are also objected.  Appropriate correction is required.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1 to 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20070291420) in view of Liu et al. (20100284195).
Chen discloses a light comprising a housing (1) having an exterior surface with a first end (figure 1), a second end (figure 1, the end opposite the first end), side surfaces (figure 1) connecting the first end and the second end, a lower surface (figure 1, the lower surface where reference numeral 1 is pointing), and an upper surface (figure 1, the upper surface opposite the lower surface), wherein the housing has at least one printed circuit board slot (13) for receiving a printed circuit board (54), the housing has at least one lens slot (11) for receiving a lens (4), the housing has at least one internal slot (15) for receiving a power supply, a first end cap (9, figure 6, paragraph 0040, line 4) coupled to the first end, a second end cap (second end cap opposite from the first end but not shown in figure 6) coupled to the second end, a plurality of LED chips (3, paragraph 0027, line 4) arranged on the printed circuit board, a power supply (8) received on the at least one internal slot that powers the printed circuit board, and the lens that is received on 
Liu teaches the housing (50) having a plurality of internal fins (531, figure 4, paragraph 0011, lines 19 to 20) to dissipate heat.  Wherein the housing is a unitary piece of metal (paragraph 0011, lines 1 to 2) as claimed in claim 2, and the housing is extruded aluminum (paragraph 0011, lines 1 to 2) as claimed in claim 3. 
It would have been obvious to one skilled in the art to have the housing of Chen with internal fins, as taught by Liu, for dissipating heat.
With regards to the limitation of “growth” light, since any light can be used to promote a growth or in other devices or environment, and there is no structure associated with a light assembly being used solely for growth and therefore the term “growth” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (see MPEP 2111.02). 	
With regards to claim 14, wherein the first end cap is an angled hood (figure 6) that includes opening (circular through-hole opening between two angle brackets) on a lower surface of the angled hood.  With regards to the openings as opposed to an opening, it would have been obvious to one skilled in the art to form a plurality of openings to increase receiving coupling elements to securely attach the housing to desirable supports, and since it has been held that mere duplication of the essential working parts of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
6.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Chu (20110266282).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing that the first end and the second end of the housing include a plurality of threaded fastener apertures.
 Chu teaches the first end and the second end of the housing include a plurality of threaded fastener apertures (figure 10, paragraph 0087, lines 1 to 3) for receiving a plurality of threaded fasteners (142, paragraph 0087, line 3).
It would have been obvious to one skilled in the art to include the first end and the second end of the housing of Chen with a plurality of threaded fasteners, as taught by Chu, for receiving a plurality of thread fasteners to securely attach the end caps to the housing. 
With regards to claim 15, Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing that the first end cap includes a generally circular portion for receiving a generally circular tube.
 Chu teaches that the first end cap (140) includes a generally circular portion (figures 11, 11A, the generally circular hole portion) for receiving a generally circular tube (figures 11, 11A, the circular bushing 143).
It would have been obvious to one skilled in the art to include the first end cap of Chen with a generally circular portion, as taught by Chu, for receiving a generally circular tube.
7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Bolta et al. (20040120152).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing a fan that is positioned on the inside of the housing adjacent the first end of the housing.
Bolta et al. teach a fan (22, paragraph 0076, lines 1 to 2) that is positioned on the inside of the housing adjacent the first end of the housing (figure 6) for moving air through the interior of the housing and or around the exterior of the housing. Wherein the housing includes at least one internal surface for engaging at least one surface (figure 6, note the peripheral internal surface of the housing engaging the peripheral external surface of the fan) as claimed in claim 6. 
It would have been obvious to one skilled in the art to position on the inside of the housing adjacent to the first end of the housing of Chen with a fan, as taught by Bolta et al., for moving air through the interior of the housing and or around the exterior of the housing.
8.	Claims 7 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Wettengel et al. (5012395).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing that the housing includes at least one accessory rail located on an exterior surface of the housing.
Wettengel et al. teach that the housing includes at least one accessory rail (45, 46) located on an exterior surface of the housing (figure 1) for receiving suitable coupling elements or brackets which in turn attach the housing at the ceiling or other supports.  Wherein the at least one accessory rail has an inverted T shape (figure 1, column 6, lines 65 to 66) as claimed in claim 8, and the housing has a pair of accessory rails (45, 46) on the upper surface of the housing that are located on the lateral edges of the upper surface near the side surfaces (figure 1) as claimed in claim 9.
It would have been obvious to one skilled in the art to include on an exterior surface of the housing of Chen with at least one accessory rail, as taught by Wettengel et al., for receiving suitable coupling elements or brackets which in turn attach the housing at the ceiling or other supports.
9.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Mackin (20050041417).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing that the first end cap has angled louvres and the second end cap has angled louvres.
Mackin teaches that the first end cap (17A, figures 6) has angled louvres (92, figures 6, 9) and the second end cap (18) has angled louvres (92, figures 6, 9) for venting heated air within the housing.
It would have been obvious to one skilled in the art to have the first end cap and the second end cap of Chen with angled louvres, as taught by Mackin, for venting heated air within the housing.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Ter-Hovhannisyan (10222052).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing a wire grommet located between the printed circuit board and the first end cap.
Ter-Hovhannisyan teaches a wire grommet (figure 4) located between the printed circuit board (76) and the first end cap (42) to avoid the risk of water, fluid or other damaging substances coming into contact with the wire and the electrical connections formed thereby.
It would have been obvious to one skilled in the art to locate between the printed circuit board and the first end cap of Chen with a wire grommet, as taught by Ter-Hovhannisyan, to avoid the risk of water, fluid or other damaging substances coming into contact with the wire and the electrical connections formed thereby.
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 1 above, and further in view of Simon et al. (20100103664).
Chen as modified by Liu discloses the invention substantially as claimed with the exception of disclosing that the first end cap includes a filter.
Simon et al. teach that the first end cap (18) includes a filter (paragraph 0016, line 19).
It would have been obvious to one skilled in the art to include the first end cap of Chen with a filter, as taught by Simon et al., for filtering.
12.	Claims 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al. (20180014374) in view of Bolta et al.
Rhodes et al. disclose an LED growth light comprising a housing (figure 2, the housing where reference numeral 4 is pointing) having an exterior surface with a first end, a second end, side surfaces, a lower surface, and an upper surface (figure 2), a first end cap (figure 1, the end cap where reference numeral 4 is pointing) coupled to the first end, a printed circuit board (figure 1, known included printed circuit board for LEDs 12) with five columns of LED chips (12, figure 4), two of the columns providing light in a range of 551 to 2000 nanometers (figure 3, two red LEDs columns providing light in 660nm and 634 nm), two of the columns providing light in a range of 100 to 550 nanometers (figure 3, two blue and UV LEDs columns providing light in 465 nm and 385nm) and a single column that includes white light LED chips (figure 3, one column white LEDs), a power source (24) receiving power from outside of the housing and supplying power to the printed circuit board such that each of the five individual columns of LED chips can be individually powered (paragraph 0034, lines 1 to 2).  However, Rhodes et al. do not disclose a lens that is coupled to the housing to cover the LED chips.
Bolta et al. teach a lens (30) coupled to the housing to cover the LEDs.
It would have been obvious to one skilled in the art to couple the housing of Rhodes et al. with a lens, as taught by Bolta et al., for covering the LED chips.
With regards to claims 17 and 18, having the first and fourth columns of LED chips provide light in a range of 551 to 2000 nanometers, the second and fifth columns of LED chips provide light in the range of 100 to 550 nanometers, the third column including white LED chips, and the third column including LED chips that provide light in the 540 to 550 nanometer range would have been depending on the arrangement or rearrangement of the LED chips.  It would have been an obvious matter of design choice to rearrange arrange the first and fourth columns of LED chips provide light in a range of 551 to 2000 nanometers, the second and fifth columns of LED chips provide light in the range of 100 to 550 nanometers, the third column including white LED chips, and the third column including LED chips that provide light in the 540 to 550 nanometer range, since such a modification would have involved a mere change in the arrangement or rearranging of the LED chips with the wavelength as claimed in the electrical circuit.  A change in the arrangement or rearrangement of the LED chips with the wavelength as claimed in the electrical circuit is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 ((CPA 1955), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  One would be motivated to do so because adjusting the column of the LED chips with the wavelength in the range as claimed would allow for optimization of the light efficiency which in turn optimize the growth mode.
13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al. in view of Chen and Bolta et al.
Rhodes et al. disclose an LED growth light comprising a housing (figure 2, the housing where reference numeral 4 is pointing) having an exterior surface with a first end, a second end, at least one side surface, a lower surface, and an upper surface (figure 2), a printed circuit board (figure 1, known included printed circuit board for LEDs 12) with five individual powered columns of LED chips (12, figure 4), two columns providing light in a range of 551 to 2000 nanometers (figure 3, two red LEDs columns providing light in 660nm and 634 nm), two columns providing light in a range of 100 to 550 nanometers (figure 3, two blue and UV LEDs columns providing light in 465 nm and 385nm) and a column that includes a plurality of white light LED chips (figure 3, one column white LEDs), a power source (24) that provides power to the printed circuit board, a communication interface (37) that communicates with a device network (paragraph 0034, lines 8 to 11, figure 15) that permits the control of the printed circuit board by an electronic device (20, 68)  such that each of the individually powered columns of LED chips can be individually tuned up or down (paragraph 0034, lines 1 to 2, paragraph 0036, lines 13 to 15).  However, Rhodes et al. do not disclose the power source coupled to an interior surface of the housing that provides power to the printed circuit board, and a lens coupled to the housing to cover the LED chips.
Chen teaches a power source (80) coupled to an interior surface of the housing that provides power to the printed circuit board.
Bolta et al. teach a lens (30) coupled to the housing to cover the LEDs.
It would have been obvious to one skilled in the art to couple the power source of Rhodes et al. to an interior surface of the housing, as taught by Chen, such that the power source can be hidden from view.
It would have been obvious to one skilled in the art to couple the housing of Rhodes et al. with a lens, as taught by Bolta et al., for covering the LED chips.
14.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 contains allowable subject matter including the columns of LED chips providing light in the range of 100 to 550 nanometers including multiple spaced apart cyan LED chips that provide light in a 490 to 510 nanometers range in combination with all of the limitations of the base claim 16 and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875